 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
' AT SEATTLE

EUGENE BRIAN GARVIE,

V.

Petitioner,

STATE OF WASHINGTON.,

Respondent.

 

 

 

Case No. ClS-lS?lJLR

ORDER DENY]_NG MOTION TO
PROCEED IFI_’ ON APPEAL

Before the court is Petitioner’s pro se motion for leave to proceed in forma pauperis

(“IFP”) on appeal. (Mot. (Dkt. # 16).) The court has considered the motion, relevant portion of

the record, and the applicable la'W. Being fully advised, the court ])ENIES the motion

On September 17, 2019, Petitioner filed a Writ for petition of habeas corpus challenging a

2006state criminal judgment and sentence (Petiti-on (Dkt. # 1).) The court declined to serve the

habeas petition because it contained several deficiencies and appeared to be barred by the Statute

of limitations (10/16/18 Order (Dkt. # 5).) At P`etitioner’s requestthe court granted him over

ninety days to file an amended complaint (11/15/18 Order (Dkt. # 7)'.) On February 15, 2019,

prisoner Alvin Hegge acting as “next friend” submitted an amended habeas petition on behalf cf

Petitioner. (Am. Petition (Dl<t. # 8).)

7 On March 1, 2019, Magistrate Judge Brian A. Tsuchida filed a report recommending

ORDER DENYING MOTION TO' PROCEED IFP ON APPEAL - 1

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

dismissal with prejudice of Petitioner’s habeas petition on the grounds it Was barred by the
statute of limitations and equitable tolling Was not appropriate (3/1/19 Order (D.kt. # 9) at 6-8.)
ln addition to finding the petition untimely, Judge Tschudia also recommended dismissal of
habeas claims 3,4,5, and 6 on the grounds that Petitioner had not presented these claims to the
state courts and the claims Were thus unexhaustedl (-Id. at 10-11.) Judge Tsuchida further
recommended denying claim 7 because it is a claim outside the “core of habeas corpus.” (Id. at
7.) The court also recommended denying Mr. Hegge “next friend” status because there Was
nothing showing a significant relationship between Petitioner and Mr. Hegge and no evidence
Petitioner Was suffering from a mental defect that substantially affected his capacity to make
intelligent decisionsl (Id. at 9-10.) Finally, the Court recommended a certificate of appealability
not be issued (Id. at 11-12.)

On March 22, 20`19, Petitioner filed objections to ludge Tsuchida’s Report and
Recommendation, (Obj. (Dkt. # 12).) On March 25, 2019, the court adopted the report and
recommendation and dismissed the habeas petition With prejudice (3/25} 19 Order (Dkt. # 10).)

In. his motion to proceed lFP on appeal, Petitioner argues the clerk failed to docket his objection

03

to the report and recommendation until after the court issued its order adopting the report and
recommendation and dismiss-ing the case. (See Mot.) This is not a basis to grant Petitioner_’s
request to proceed IFP on appeal. The court already considered this argument and issued an

order concluding that nothing in Petiti.oner’s objections alters the court’s decision to adopt the

CD

report and recommendation and to dismiss the habeas petition (3/26/19 Order (Dkt. # 13).) Th
court has also considered the other arguments Petitioner raises in his motion to proceed IFP on
appeal and concludes Petitioner has presented nothing showing there is any basis to conclude the

court erred in dismissing the petition for Writ of habeas corpus and denying Mr. Hegge next

ORDER DENYING MOTION TO PROCEED IFP ON APPEAL - 2

 

 

 

10
ii
12
13
14
15
16
17
is
19
20
21
22

23

 

friend status
Accordingly, the court certifies that Petitioner’s appeal is not taken in good faith and
])ENIES Petitioner’s motion to proceed IFP on appeal See Federal Rule of Appellate Procedure

24(4)(13); See also 28 U.S.C. § l915(e)(2).

DATED this §§ day of April, 2019<1\`“

JAMES L{ ROBART
United St{ te District Judge

ORDER DENYING MOTION TO PROCEED IFP ON APPEAL - 3

 

 

